 

Exhibit 10.1

 

AMENDMENT AGREEMENT

 

by and among

 

The Ashmore Funds named herein

 

as LENDERS

 

Far East Energy (Bermuda), Ltd.

 

as BORROWER

 

Dated 24 June 2015

 

 

 

 

THIS AMENDMENT AGREEMENT (this “Agreement”) is dated 24 June 2015 and made
among:

 

(1)Far East Energy (Bermuda), Ltd. (the "Borrower"); and

 

(2)The Ashmore Funds named herein (the “Lenders”)

 

PREAMBLE

 

(A)The Term Loan Facility Agreement was originally made and dated 24 February
2015 between, amongst others, the Borrower and the Lenders and was amended on 26
May 2015 (the "Original Term Loan Agreement").

 

(B)Pursuant to recent discussions, the Lenders and the Borrower wish to extend
the repayment date set out in the Original Term Loan Agreement.

 

IT IS AGREED as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

(a)Unless a contrary indication appears, a term defined in the Original Term
Loan Agreement has the same meaning in this Agreement

 

(b)The principles of construction set out in the Original Term Loan Agreement
shall have effect as if set out in this Agreement.

 

1.2Third party rights

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.

 

2.AMENDMENTS

 

Effective on and from 26 June 2015, the existing definition of “Repayment Date”
in the Original Term Loan Agreement shall be deleted in its entirety and
replaced with the following:

 

“"Repayment Date" means 27 July 2015.

 

3.Governing Law

 

This Agreement is, and all non-contractual obligations arising from or connected
with it are, governed by and construed in accordance with the laws of English
law.

 

2

 

 

4.MISCELLANEOUS

 

4.1Counterparts

 

This Agreement, and any non-contractual obligations arising out of or in
relation thereto, shall be governed by and construed in accordance with the laws
of England.

 

4.2Acknowledgement

 

By executing this Agreement, each party hereto acknowledges and accepts the
amendment of the Original Term Loan Agreement to be effected pursuant to this
Agreement.

 

3

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed in their
respective names as of the date first above written.

 

THE BORROWER       FAR EAST ENERGY (BERMUDA), LTD.       By: /s/ Michael R.
McElwrath         Name:

Michel R. McElwrath

        Title:

Chairman

 

 

THE ORIGINAL LENDERS

 

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASHMORE EMERGING MARKETS CORPORATE HIGH YIELD FUND LIMITED

 

By: /s/ Lucy Mahy    /s/ George Spalding     Lucy Mahy    George Spalding    
Authorized Signatory    Authorized Signatory  

 

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASHMORE EMERGING MARKETS DEBT AND CURRENCY FUND LIMITED

 

By: /s/ Lucy Mahy    /s/ George Spalding     Lucy Mahy    George Spalding    
Authorized Signatory    Authorized Signatory  

 

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE EMERGING MARKETS HIGH YIELD PLUS FUND LIMITED

 

By: /s/ Lucy Mahy    /s/ George Spalding     Lucy Mahy    George Spalding    
Authorized Signatory    Authorized Signatory  

 

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE EMERGING MARKETS TRI ASSET FUND LIMITED

 

By: /s/ Lucy Mahy    /s/ George Spalding     Lucy Mahy    George Spalding    
Authorized Signatory    Authorized Signatory  

 

4

 

 

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE GROWING MULTI STRATEGY FUND LIMITED

 

By: /s/ Lucy Mahy    /s/ George Spalding     Lucy Mahy    George Spalding    
Authorized Signatory    Authorized Signatory  

 

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASSET HOLDER PCC LIMITED re ASHMORE EMERGING MARKETS LIQUID INVESTMENT PORTFOLIO

 

By: /s/ Lucy Mahy    /s/ George Spalding     Lucy Mahy    George Spalding    
Authorized Signatory    Authorized Signatory  

 

The Northern Trust Company, London Branch as custodian and agent for and on
behalf of ASHMORE EMERGING MARKETS DEBT FUND

 

By: /s/ Martin Wilson     Martin Wilson     Authorized Signatory  

 

Ashmore Investment Management Limited as agent for and on behalf of ARIA CO PTY
LTD as Trustee for ARIA ALTERNATIVE ASSETS TRUST

 

By: /s/ Paul Robinson     Paul Robinson     Authorized Signatory  

 

Ashmore Investment Management Limited as agent for and on behalf of BT PENSION
SCHEME TRUSTEES LIMITED AS TRUSTEE OF THE BT PENSION SCHEME

 

By: /s/ Paul Robinson     Paul Robinson     Authorized Signatory  

 

Ashmore Investment Advisors Limited as agent for and on behalf of ASHMORE FUNDS,
a Massachusetts Business Trust, ON BEHALF OF ASHMORE EMERGING MARKETS CORPORATE
DEBT FUND

 

By: /s/ Paul Robinson     Paul Robinson     Authorized Signatory  

 

Ashmore Investment Advisors Limited as agent for and on behalf of ASHMORE FUNDS,
a Massachusetts Business Trust, on behalf of ASHMORE EMERGING MARKETS TOTAL
RETURN FUND

 

By: /s/ Paul Robinson     Paul Robinson     Authorized Signatory  

 

5

 

